Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeitzew (US 2003/014258 A1), and further in view of Laughlin (US 3,715,663 A; listed in previous OA).
Regarding Claims 15 and 28, Zeitzew teaches an information providing system, comprising:
an output apparatus configured to output an acoustic wave including an acoustic wave identifier [0002 The use of ultrasonic ranging in air to position or navigate a mobile object with 
a server communicable with the output apparatus via a network [0070 In a further embodiment of this invention, the CPU 114 may be distributed between the system 100 and a remote station, where data is communicated between the platform and the remote station using radio frequency devices.];
a terminal apparatus configured to transmit information to the server [0070; 0092 mobile platform to be tracked], wherein
the server comprises:
a first memory that stores [fig. 1a shows central processing unit (CPU) #114 interfaced with #115 RAM and/or FLASH memory]
information associating identification information of the output apparatus, the acoustic wave identifier, information of a frequency that is used when the output apparatus generates the acoustic wave including the acoustic wave identifier, and a moving direction of the terminal apparatus, with each other [0002 In situations where the mobile object is moving with a significant speed with respect to the beacons, signal frequency Doppler shift of the transmitted ultrasonic signal may be used to aid in the determination of the velocity and position of the mobile object.], and

first circuitry configured to transmit, to the output apparatus, the identification information of the output apparatus, the acoustic wave identifier, and the information of the frequency that is used when generating the acoustic wave including the acoustic wave identifier [0002; 0026 The second set of modules 120 may further include a memory or data bank 128 and a radio frequency data communication link 129 also coupled to the digital signal processor 123 for communicating with the platform P and/or other beacons using radio frequency signals.],
the output apparatus comprises:
a second memory that stores the identification information of the output apparatus, the acoustic wave identifier, and the information of the frequency that is used when generating the acoustic wave including the acoustic wave identifier, which are received from the server [0063 the system 100 includes radio frequency (RF) devices establishing an RF data communication link 119/129 between the platform and each beacon and/or among the beacons. The RF link provides an independent data communication channel between the platform and beacons (and/or beacon-to-beacon).]: and
second circuitry configured to:
generate the acoustic wave identifier based on the information of the frequency received from the server [0046 multiple beacons…ultrasonic signal…are coded..modulation techniques include frequency shift keying];

[determine] the frequency based on the moving direction of the terminal apparatus [0045 geometry between the beacon and the platform remains roughly constant…For faster moving mobile platforms, the movement during the measurement cycle needs to be modeled as part of the navigation algorithm.]: and 
output the acoustic wave identifier that is generated based on the [frequency] [0033 one way time of flight measurement; 0035 2-way time of-flight measurements 200 among beacons or between the platform and beacons, or a combination of both.; 0066 ],
the terminal apparatus comprises third circuitry configured to:
analyze the acoustic wave identifier received from the output apparatus [0057 Transmitted ultrasonic beam patterns from neighboring faces overlap, and two distinct device identification codes are associated with each ultrasonic array (beacon or the platform). Each transmitted signal specifies via the code the intended recipient so that each ultrasonic array listens for only those codes unique to itself.]: and 
transmit the analyzed acoustic wave identifier to the server [0057 When responding to a detected signal, the array will in turn respond back with a corresponding code, also unique to itself. The use of unique codes helps avoid false detections. In another embodiment of this invention, the intended recipient of a transmitted signal are communicated using a RF signal accompanying the ultrasonic signal.], and

transmit, to the terminal apparatus, first information corresponding to a direction toward the output apparatus when the moving direction of the terminal apparatus is the direction toward the output apparatus [0002 signal frequency Doppler shift of the transmitted ultrasonic signal may be used to aid in the determination of the velocity and position of the mobile object; 0119 To the extent that the accuracy of the positioning system depends on the use of augmenting sensors, such as gyroscopes, accelerometers and wheel sensors, for determining the direction and speed of movement of the mobile platform, the accuracy of such sensors may limit the accuracy of the positioning system.], and
transmit, to the terminal apparatus, second information that is different from the first information when the moving direction of the terminal apparatus is away from the output apparatus [0002; 0025 “may further include augmentation navigation sensors 117b, such as one or more gyroscopes and accelerometers, for obtaining information in order to accurately model the movement of the mobile platform P”; 0119].
Zeitzew teaches using determining ultrasonic signal frequency Doppler shift and gyroscopes/accelerometer motion sensors to aid in the determination of the velocity and position of a tracked mobile object. However, Zeitzew does not explicitly teach … and yet Laughlin teaches changing a transmitted frequency [title Doppler compensation by shifting transmitted object frequency within limits; claim 1 A method of communicating via a relatively narrow bandwidth 
It would have been obvious to combine the use of ultrasonic Doppler frequency shift to aid in the determination of position and velocity as taught by Zeitzew, with the changing of transmitted frequency as taught by Laughlin so that the apparent frequency obtained at the receiver is within a predetermined bandwidth range (Laughlin) [title; claim 1].
Regarding claim 16, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry changes the frequency to be lower by subtracting a predetermined frequency from the frequency when the moving direction of the terminal apparatus is toward the output apparatus [col. 2:10-15 shows plus or minus khz; title shift of transmitted frequency may be shifted so that apparent frequency received is maintained within a range of frequencies].
Regarding claim 17, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry changes the frequency to be higher by adding a predetermined frequency to the frequency when the moving direction of the terminal apparatus is away from the output apparatus [col. 2:10-15 shows plus or minus khz; title shift of 
Regarding claim 18, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry is further configured to generate acoustic wave data of the acoustic wave at a predetermined first sampling frequency, the second circuitry generates the acoustic wave using the generated acoustic wave data at a second sampling frequency, and the second circuitry changes the second sampling frequency to adjust the specific frequency of the acoustic wave to the another frequency [col. 2:10-15 shows plus or minus khz; title shift of transmitted frequency may be shifted so that apparent frequency received is maintained within a range of frequencies].
Regarding claim 19, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry changes the frequency of the acoustic wave based on a moving speed of the terminal apparatus [col. 1:15-20 methods and more particularly to a system and method for approximately compensating for Doppler frequency shifts imposed on a signal transmitted from a moving object.].
Regarding claim 20, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the acoustic wave generated by the second circuitry includes a plurality of acoustic waves having different frequencies from each other, and the second circuitry outputs the plurality of the acoustic waves successively [claim 5 comprising means responsive to the received signal for deriving a first wave having a frequency varying with frequency shifts of the predetermined frequency as received on the object, means comparing said first wave with a reference frequency for deriving a control signal, means responsive to the control signal for step changing the frequency of said first wave to derive a second wave to maintain the 
Regarding claim 21, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry is further configured to change the identification information depending on the moving direction of the terminal apparatus [col. 1:15-20; claims 5-6].
Regarding claim 22, Zeitzew as modified by Laughlin teaches the information providing system according to claim 21, wherein the second circuitry changes the identification information depending on a moving speed of the terminal apparatus [col. 1:15-20; claims 5-6].
Regarding claim 23, Zeitzew also teaches the information providing system according to claim 15, wherein the output apparatus further comprises: a first speaker to output a first acoustic wave in a first direction; and a second speaker to output a second acoustic wave in a second direction that is different from the first direction, and a first specific frequency of the first acoustic wave and a second specific frequency of the second acoustic wave are different from each other [0057 In one embodiment, each array 111 or 121 includes four faces each having a transducer pair (see FIG. lC). Transmitted ultrasonic beam patterns from neighboring faces overlap, and two distinct device identification codes are associated with each ultrasonic array (beacon or the platform). Each transmitted signal specifies via the code the intended recipient so that each ultrasonic array listens for only those codes unique to itself. When responding to a detected signal, the array will in turn respond back with a corresponding code, also unique to itself.].
Regarding claim 24, Zeitzew also teaches the information providing system according to claim 23, wherein first identification information represented by the first acoustic wave and second identification information represented by the second acoustic wave are different from each other [0057 transducer pairs on four faces…unique codes].
Regarding claim 25, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry is further configured to acquire movement status information of the terminal apparatus, and the second circuitry changes the specific frequency of the acoustic wave based on the acquired movement status information [Zeitzew: 0002 In situations where the mobile object is moving with a significant speed with respect to the beacons, signal frequency Doppler shift of the transmitted ultrasonic signal may be used to aid in the determination of the velocity and position of the mobile object.; Laughlin: claims 5-6 describe changing transmitted frequency so that apparent frequency received is within a desired range based on an understanding of the Doppler frequency shift present].
Regarding claim 26, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry changes the frequency of the acoustic wave in a preset time slot [Zeitzew: 0002 In situations where the mobile object is moving with a significant speed with respect to the beacons, signal frequency Doppler shift of the transmitted ultrasonic signal may be used to aid in the determination of the velocity and position of the mobile object.; Laughlin: claims 5-6 describe changing transmitted frequency so that apparent frequency received is within a desired range based on an understanding of the Doppler frequency shift present].
Regarding claim 27, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry is further configured to acquire 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645